250 S.W.3d 312 (2008)
KENTUCKY BAR ASSOCIATION, Movant,
v.
Dana Lea B. QUESINBERRY, Respondent.
No. 2006-SC-000601-KB.
Supreme Court of Kentucky.
April 24, 2008.


*313 OPINION AND ORDER

The Kentucky Bar Association (KBA) has moved this Court to enter an order imposing a thirty (30) day suspension against Dana L. Quesinberry, whose KBA member number is 85504, for violating the terms of her probation. Quesinberry was admitted to practice law in this Commonwealth on October 21, 1994, and her last known address is P.O. Box 457, Morehead, Kentucky 40351. Due to Quesinberry's failure to respond to the show cause order entered by this Court on January 24, 2008, we agree with the KBA's recommendation and therefore enter an order suspending Dana Quesinberry from the practice of law in the Commonwealth of Kentucky for a period of thirty (30) days.
On June 7, 2004, the Inquiry Commission properly served a complaint on Dana Quesinberry alleging three violations of the Rules of Professional Conduct in connection with her appellate representation of Patricia Ann Johnson Keenan and Joseph Keenan. After Quesinberry filed a response on July 20, 2004, the Inquiry Commission issued a three-count charge against her on August 25, 2005, which alleged the violation of the following rules: SCR 3.130-1.3, SCR 3.130-1.4(a); and SCR 3.130-3.4(c). Quesinberry was eventually granted an extension to respond to the charges against her, and on May 1, 2006, her case was submitted to the Board of Governors for review. The Board of Governors found Quesinberry guilty of all three charges by a vote of 12 to 0.
Pursuant to this Court's October 19, 2006 Order, Quesinberry was adjudicated guilty of (1) failure to act with reasonable diligence and promptness in representing a client in violation of SCR 3.130-1.3; (2) failure to communicate with her clients in violation of SCR 3.130-1.14(a); and (3) disobeying obligations to a tribunal of the Commonwealth in violation of SCR 3.130-3.4(c). In setting Quesinberry's penalty, her 30-day suspension from the practice of law was probated for one year on the condition that she attend four hours of remedial ethics training in the area of case management and seek approval from the Office of Bar Counsel prior to beginning her training. At the expiration of her year-long probation, Quesinberry had failed to notify the Office of Bar Counsel and had made no attempt to show that she had completed any of her required ethics training. Due to Quesinberry's failure to comply with her probation conditions, on January 24, 2008, this Court entered an order requiring Dana Quesinberry to show cause on or before February 25, 2008, as to why a thirty (30) day suspension should not be imposed for a violation of the terms of her probation. To date, Quesinberry has not responded to this Court's January 24 Order.
Therefore, it is hereby ORDERED that:
1. Dana L. Quesinberry, KBA Member No. 85504, is suspended from the practice of law in the Commonwealth of Kentucky for a period of thirty (30) days.
2. Pursuant to SCR 3.450, Quesinberry is ordered to pay all costs associated with these disciplinary proceedings, said sum being $647.41, and for which execution may issue from this Court upon finality of this Opinion and Order.
All sitting. All concur.
ENTERED: April 24, 2008.
/s/ JOSEPH E. LAMBERT
Chief Justice